internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp-2 plr-110727-98 - ate date distributing wholesaler state a grantor grantor's wife trustee child child child t1 t2 t3 o o i _ a l o n i i _ x b i i t i t i u l t this is in reply to a letter dated date submitted on behalf of distributing requesting rulings concerning the federal tax consequences of a proposed transaction additional information was submitted in subsequent submissions the information submitted for consideration is summarized below the facts as presented indicate that distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code distributing files its income_tax return on a calendar_year basis using the accrual_method of accounting stock is owned as follows grantor - a grantor's wife - b child c child -c t1-d t2-d and t3 - d - c child - distributing’s distributing is engaged in the x and y businesses the x business consists of selling wholesaler’s products to retailers distributing is wholesaler’s exclusive distributor of whoiesaler’s products in state a under an agreement agreement between wholesaler and distributing the y business consists of the ownership maintenance management and leasing of ys wholesaler has instituted a new policy under the agreements with its distributorships that requires the distributorship's manager own ah equity_interest in the distributorship in satisfying this h interest the agreement allows the manager to initially own a g equity_interest upon being designated the manager and allows one or more owners of the distributorship to transfer the additional i equity_interest to the manager on the death of such owner child grantor and grantor's wife are willing to currently transfer to a_trust benefitting child sufficient interest in the x business to satisfy the g equity_interest requirement but is unable to afford to are not willing to transfer an interest in the y business child purchase the amount of stock necessary to satisfy wholesaler is the manager of distributing to accomplish his objective distributing will contribute the y business to a newly-formed corporation controlled in exchange for controlled stock distributing will then distribute the controlled stock pro_rata to distributing’s shareholders grantor and grantor's wife will transfer to an irrevocable_trust trust which - child will be the beneficiary an amount of distributing stock e shares so that child will be the beneficial_owner of g of distributing’s stock trustee will be the trustee of trust grantor will retain an annuity amount approximately equal to dollar_figure f to be paid to grantor annually until the earlier of grantor's death or the fourth anniversary of the if grantor dies before the fourth anniversary of trust grantor will creation of trust have the power to appoint trust's property by will anniversary of trust trust's property will be distributed to child if grantor survives the fourth the remaining equity_interest to meet the wholesaler’s requirements will pass to in trust on the death of grantor and grantor's wife the transfer of distributing child stock to trust described above and the transfer in trust on the death of grantor and grantor's wife will satisfy wholesaler’s requirements article paragraph a of trust provides that trust is irrevocable article ltl of trust provides that trust will terminate upon the earlier of four years from trust's creation trust termination_date or the date of grantor's death article il paragraph d of trust provides that for each taxable_year of trust during grantor's lifetime the trustee shall also pay to grantor an amount the income_tax reimbursement amount equal to the excess if any of grantor's personal federal state and local income_tax_liability for the year with or within which such taxable_year of trust ends over grantor's personal federal state and local income_tax_liability for such year computed on the assumption that the total taxable_income including capital_gains of trust for such taxable_year did not exceed the annuity amount payable to grantor for such taxable_year article lll paragraph e part of trust provides that if grantor is alive on the trust termination_date the trustee shall pay to grantor or expend for the grantor's benefit any accrued and undistributed portion of the annuity amount and income_tax is living on the trust termination_date the trustee reimbursement account if child shall pay over and distribute the balance of the trust property including accrued and undistributed_income to child is not alive upon the trust termination_date but either of grantor's other children is living on the trust termination_date the trustee shall pay over and distribute such balance of the trust property in equal shares to grantor's other children who are living on the trust termination_date f child article ill paragraph e part of trust provides that if grantor dies before the trust termination_date the trustee shall pay to the executor of grantor estate any accrued and undistributed portion of the annuity amount and income_tax reimbursement account the trustee shall distribute the remaining trust property including any accrued and undistributed_income to such one or more persons or organizations including grantor's estate as grantor may appoint by will article in paragraph f of trust provides that the annuity amount and the income_tax reimbursement amount shall be paid from the net_income of trust and to the extent that the net_income of trust is not sufficient from the principal of trust any net_income of trust for a taxable_year in excess of the annuity amount and the income_tax reimbursement amount payable for that year will be added to principal article x of trust provides that distributing currently operates pursuant to the agreement the agreement among other things requires distributing to seek the approval of wholesaler prior to certain transfers of distributing ownership interests the trustee and special trustee acknowledge that any transfers of distributing ownership interests which are subject_to the terms of the agreement at the time of the proposed transfer from trust hereunder other than to grantor grantor's spouse and any of grantor's children may require the prior approval of wholesaler in order to comply with the terms of the agreement the following representations have been made in connection with the proposed transaction a b c no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that or a shareholder of the corporation no part of the consideration distributed by distributing is being received by a security holder as a creditor employee or in any capacity other than that or a security holder of the corporation the years of financial information submitted with respect to the x business is representative of distributing’s present x business operation d e f h i i and with regard to such operation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted with respect to the y business is representative of distributing’s present y business operation and with regard to such operation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction the distributing and controlled corporations will each continue the active_conduct of its respective businesses independently and with its separate employees the distribution of the controlled stock is being carried out for the corporate business purposes of providing an increased equity_interest in the x business to child the distribution of the stock of controlled is motivated entirely by this corporate business_purpose except as described above there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their distributing or controlled stock or any other_securities of distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding distributing or controlled stock after the transaction there is no plan or intention to liquidate either the distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets being transferred to controlled by distributing_corporation each equals or exceeds the sum of the liabilities to be assumed by controlled if any plus the liabilities to which the transferred assets are subject if any liabilities to be assumed by controlled if any and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction i m n no intercorporate debt will exist between distributing and controlled at the time or or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length neither distributing nor controlled are investment companies as defined in sec_368 iii and iv distributing is an s_corporation within the meaning of sec_1361 having elected to be treated as such under sec_1362 controlled will make the election under sec_1362 to be treated as an s_corporation on the first available date after completion of the proposed transaction described herein sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not have a more than shareholders b as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c a nonresident_alien as a shareholder and d more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder of an s_corporation if all of the trust is treated under subpart e of part of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of the trust sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 will not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_1_674_b_-1 of the income_tax regulations provides that if a_trust instrument provides that the income is to be accumulated during the grantor's life and that the grantor may appoint the accumulated income by will the grantor is treated as the owner of the trust moreover if a_trust instrument provides that the income is payable to another person for his life but the grantor has a testamentary_power_of_appointment over the remainder and under the trust instrument and local law capital_gains are added to corpus the grantor is treated as the owner of a portion of the trust and capital_gains_and_losses are included in that portion sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor s spouse based solely on the information submitted and the representations set forth above we conclude as follows the transfer by distributing to controlled of the assets described above solely in exchange for all of the stock of controlled and the assumption_of_liabilities followed by the distribution of controlled stock will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities as described above sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of the assets in exchange for controlled stock as described above sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of its stock of controlled as described above ilr c sec_355 no gain_or_loss will be recognized to and no amount shall be includible in the income of the shareholders of distributing upon receipt of the controlled stock in the distribution described above sec_355 the basis of the stock of controlled and distributing in the hands of each of distributing shareholders immediately after the distribution will in the aggregate be the same as the basis of the distributing stock in such shareholder's hands immediately prior to the distribution such aggregate basis will be allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the basis of the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer ilr c sec_362 the holding_period of the assets to be transferred to controlled by distributing will be the same as the holding_period of such assets in the hands of distributing immediately prior to the transfer sec_1223 the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which the distributions will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 during trust's term grantor will be treated as the owner of trust under sec_674 and sec_677 accordingly during trust's term trust will be a permitted shareholder of an s_corporation described in sec_1361 i except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express no opinion concerning whether the election of distributing to be treated as a subchapter_s_corporation is a valid election under sec_1362 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate wy pun lk whiter lewis k brickates assistant to the chief cc dom corp
